Citation Nr: 0514068	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for amyloidosis with renal 
failure and hypertension to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for amyloidosis due to the exposure to 
herbicides while serving in Vietnam.

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  See 38 C.F.R. § 3.307 (a)(6).

In this case, it is unclear whether the veteran had service 
that would qualify him for presumptive service connection 
status under 38 C.F.R. § 3.307.  In fact, the veteran's 
service personnel records have not been obtained.  Of record 
is his DD Form 214 which shows that he received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal for his service with the army in the 
Pacific.  However, the National Defense Service Medal is 
awarded to all veterans who served honorably between January 
1961 and August 1974.  It is therefore not indicative as to 
whether the appellant was actually stationed in the Republic 
of Vietnam.  U.S. Dep't. of Defense Manual of Military 
Decorations and Awards, Appendix D at D-17, July 1990.  The 
Vietnam Service Medal is awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  
Similarly, the appellant's receipt of this medal does not 
establish whether he served in Vietnam.  Id. at D-20.  
Finally, the Vietnam Campaign Medal was awarded to all 
service personnel who served in South Vietnam or who served 
outside of the geographical limits of Vietnam and contributed 
direct support to the forces in Vietnam.  U.S. Dep't. of 
Defense Manual of Military Decorations and Awards, at 7-7, 
September 1996.  Therefore, the appellant's receipt of these 
medals is not determinative of whether he actually served in 
Vietnam.  

In view of the above, the RO should obtain the veteran's 
service personnel records so that a determination can be made 
as to whether the veteran's service in the Pacific qualifies 
for consideration under the presumptive service connection 
regulations for diseases associated with exposure to 
herbicides. 

The Board notes that the veteran was initially diagnosed with 
amyloidosis in August 1997.  A July 1999 statement from 
Samuel Blumenthal, M.D., indicates that the veteran had 
developed renal failure and end-stage kidney disease 
secondary to primary amyloidosis.  It was opined that it was 
quite plausible that the veteran's renal failure was related 
to exposure to herbicides in Vietnam.  On VA examination in 
August 20004, the examiner diagnosed renal amyloidosis that 
was most likely related to exposure to herbicides. 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, breast 
cancer, cancers of the female reproductive system, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia 
(other than CLL), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, (AL) amyloidosis (also referred to as primary 
amyloidosis), endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

As noted above, amyloidosis is one of the diseases for which 
the Secretary has determined that the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted.  
The Board notes, however, that where a claimant is not 
eligible for application of the "presumption" of service 
connection under the law, he is not precluded from 
establishing service connection with proof of actual direct 
causation, although this route includes the difficult burden 
of tracing causation to a condition or event, such as 
exposure to herbicides, during service.  Combee v. Brown, 34 
F.3d 1039, 1043 (1994).  The presumption of service 
connection was added to the law by the Agent Orange Act of 
1991 to lighten this difficult evidentiary burden for those 
who served in Vietnam.  However, the difficult evidentiary 
burden remains for those whose service did not include 
service in the Republic of Vietnam as such "service" is 
defined under section 3.307(a)(6)(iii) of VA regulations 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.

In this case, the physicians in July 1999 and August 2004 did 
not provide adequate reasons and bases in support of their 
opinions, especially in the context of appropriate medical 
literature.  Accordingly, this case must be remanded to 
afford the veteran an examination by a physician who has the 
expertise to render a comprehensive nexus opinion regarding 
whether the veteran's amyloidosis is related to service due 
to exposure to herbicides (regardless of the fact that 
amyloidosis is on the list of diseases for which presumptive 
service connection is not warranted), or whether amyloidosis 
is related to service on a non-exposure basis.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue.  The RO should assist the veteran 
in obtaining all relevant evidence that 
is not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel 
File (OMPF) to include his DA Form 20.  
All records, once obtained, must be 
associated with the claims folder. 

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination that must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination.  Based on a review of 
the complete medical record and the 
current examination, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that 
amyloidosis is related to exposure to 
herbicides or whether amyloidosis is 
related to the veteran's military service 
on any basis other than the veteran 
having been exposed to herbicides.  In 
answering this question, the physician 
must support the opinion with citation to 
all relevant medical literature.  All 
factors upon which the VA medical opinion 
is based must be set forth in the record 
and the physician must utilize the burden 
of proof as set forth above.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




